         Case 1:20-cv-06144-MKV Document 17 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                              DOCUMENT
                                                                           ELECTRONICALLY FILED
 BRETT COULTER, individually and on behalf of                              DOC #:
 all others similarly situated,                                            DATE FILED: 11/4/2020
                            Plaintiff,
                                                                       1:20-cv-06144
                       -against-
                                                                           ORDER
 RBC CAPITAL MARKETS, LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held an Initial Pretrial Conference in this case on November 4, 2020.

       IT IS HEREBY ORDERED that on or before November 18, 2020, the Parties must file a

joint letter on ECF regarding the status of the Parties’ discussions about the withdrawal of any

claims in this action and whether talks remain ongoing. In the event the Parties agree to

discontinue this action, a stipulation of discontinuance should be filed for the Court’s review.

       IT IS FURTHER ORDERED that the Parties should appear for a Status Conference on

November 30, 2020 at 12:00PM. The conference will be held telephonically. To join the

conference, dial 888-278-0296 and enter access code 5195844.

SO ORDERED.
                                                      _      _____________________   ___    ________
Date: November 4, 2020                                        MARY KAY VYSKOCIL
      New York, NY                                           United States District Judge




                                                 1
